Exhibit 10.5

NILE THERAPEUTICS, INC.

AMENDMENT OF INCENTIVE STOCK OPTION AGREEMENT

THIS AMENDMENT OF INCENTIVE STOCK OPTION AGREEMENT (this “Amendment”) is entered
into as of this 4th day of March, 2008 (the “Effective Date”), between Daron
Evans (“Optionee”) and Nile Therapeutics, Inc., a Delaware corporation (the
“Company”).

RECITALS

WHEREAS, the Optionee was granted an option to purchase up to two hundred eighty
eight thousand four hundred fifty eight (288,458) shares of the Company’s common
stock on September 17, 2007 pursuant to the Company’s 2005 Stock Option Plan
(the “Stock Option”).

WHEREAS, the incentive stock option agreement evidencing the Stock Option (the
“Option Agreement”) provides that the Stock Option shall be exercisable and
shall vest on the first anniversary of the date of that certain Employment
Agreement (the “Employment Agreement”), dated as of January 19, 2007 and amended
August 28, 2007, between the Optionee and the Company, and each of the next two
(2) successive anniversaries of such date, upon the certification by the Board
of Directors of the Company or Compensation Committee thereof of the achievement
of certain annual corporate and individual milestones in certain amounts based
on a “Stretch” and “Realistic” metrics.

WHEREAS, in light of continuously changing business conditions and objectives,
and in order to give the Board of Directors and the Compensation Committee
(A) the flexibility to set and modify goals and (B) the ability vest up to
thirty three and one third percent (33.33%) of the performance-based stock
options in any year, or pro rata portion thereof for a period less than a full
year, the Optionee and the Company desire to amend the Option Agreement as set
forth below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree that the Option Agreement shall be amended effective as of the Effective
Date to the extent necessary give effect to this Amendment as follows:

1. Vesting. Section 3 of the Option Agreement shall be replaced in its entirety
with the following language:

“The Option shall be exercisable only to the extent that all, or any portion
thereof, has vested in the Employee. Except as provided herein in paragraph 4,
the Board of Directors or Compensation Committee may vest up to thirty three and
one third percent (33.33%) of the Option as a bonus to the Employee, or a pro
rata portion thereof for any period of less than a full year. The Board of
Directors of the Company or Compensation Committee will be guided in part in the
determination of the number of Options to vest by the achievement or
non-achievement of the Performance Milestones (as defined below). In the event
that the Board of Directors or Compensation Committee does not vest the maximum
amount of Options for any particular year, or pro rata portion thereof for any
period of less than a full year, the number of Options that could have been
vested for such year, or a pro rata portion thereof for any period of less than
a full year, but remain unvested following the determination of the Board of
Directors or the Compensation Committee shall immediately terminate with respect
to any then unvested Options. For the purposes of this Section 3, “Performance
Milestones” shall mean those certain annual corporate and individual milestones
for a specified year beginning on January 19, 2007, or a prorated portion
thereof for any period of less a full year, which are determined and may be
modified by the Board of Directors or Compensation Committee and delivered to
Employee in writing.”



--------------------------------------------------------------------------------

2. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of the Option Agreement shall remain in full force and effect.

3. Complete Agreement. This Amendment and the Option Agreement together
constitute the entire agreement between Optionee and the Company with respect to
the Stock Option and they are the complete, final and exclusive embodiment of
their agreement with regard to this subject matter. This Amendment is entered
into without reliance on any promise or representation other than those
expressly contained herein.

4. Further Assurances. The Optionee agrees to promptly take, or cause to be
taken and to do, or cause to be done, acts (including signing all documents,
agreement or instruments) necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby as reasonably requested by the
Company or any affiliate thereof.

5. Applicable Law. This Amendment shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

NILE THERAPEUTICS, INC. By:   /s/ Peter Strumph Name:   Peter Strumph Title  
Chief Executive Officer

 

OPTIONEE /s/ Daron Evans Daron Evans

 

3